1

2

3
                                   UNITED STATES DISTRICT COURT
4
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
5

6    ESAU TORRES, and EULER TORRES,                          1:19-cv-00361-LJO-SAB
7                              Plaintiffs,                   ORDER GRANTING UNOPPOSED
                                                             MOTION TO DISMISS (ECF NO. 8);
8                       v.                                   VACATING JUNE 12, 2019 HEARING;
                                                             AND DENYING AS MOOT MOTION
9    CITY OF TULARE, et al.                                  TO STRIKE (ECF NO. 4).
10                             Defendants.
11

12          This case concerns a three-day Latino/Mexican music festival that took place March 17-19,

13 2017, at the International Agri-Center in Tulare, California (“Pueblo Fest”). See ECF No. 1, Complaint,

14 at ¶ 1. Plaintiffs, Esau Torres and Euler Torres, the promoters and organizers of Pueblo Fest, allege that

15 the City of Tulare (“City”) and various City officials impeded promotion and implementation of the

16 event in various ways, including by selective and unfair implementation of provisions of the City

17 Municipal Code applicable to events (“Ordinance”), on account of Plaintiffs’ race and national origin, in

18 violation of Plaintiffs’ rights under the United States and California Constitutions. See generally id. On

19 May 8, 2019, Defendants filed a motion to dismiss, arguing, among other things, that the claims are

20 barred by the applicable statute of limitations, are too conclusory and/or are implausible, and that the

21 Ordinance is constitutional. ECF No. 6. Plaintiffs failed to timely oppose the motion. In accordance with

22 Local Rule 230(c), Plaintiffs are therefore not permitted to be heard in opposition to the motion.

23          The Court finds this matter is suitable for decision on the papers pursuant to Local Rule 230(g)

24 and VACATES the hearing on the motion, currently set for June 12, 2019. The Court declines to address

25 the arguments made in the motion in detail and instead summarily DISMISSES the Complaint on the

                                                         1
1    basis that the plaintiff expresses no opposition to the motion to dismiss. See Way v. JPMorgan Chase

2    Bank, N.A., No. 2:16-CV-02244 TLN KJN, 2019 WL 1405599, at *1 (E.D. Cal. Mar. 28, 2019)

3    (reviewing local rules and caselaw permitting summary dismissal under similar circumstances). As this

4    is the first round of motions to dismiss, this dismissal will be WITH LEAVE TO AMEND. Plaintiffs

5    shall have twenty (20) days to amend the Complaint. If they fail to file an amended complaint by that

6    deadline, the case will be closed. In addition, in light of this ruling, the motion to strike, ECF No. 4, is

7    DENIED AS MOOT.

8

9    IT IS SO ORDERED.

10      Dated:     June 3, 2019                                /s/ Lawrence J. O’Neill _____
                                                    UNITED STATES CHIEF DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                           2
